Title: Thomas Jefferson to Joseph Milligan, 29 November 1818
From: Jefferson, Thomas
To: Milligan, Joseph


          
            Dear Sir
            Monticello Nov. 29. 18.
          
          Your’s of the 20th is just now recieved. the book of gardening had come to hand in due time, and I observe in it some useful additions; particularly that on the vine. the 2. copies of Tracy were also recieved, and one of them immediately put under cover for Mr Tracy. for these books accept my thanks. the 10. copies shall be distributed to such gentlemen as I think most likely to recommend the work. you ask  letters from me to divers places to encorage the purchase of the book. but no stronger letter can be written than that prefixed to the book, and being no longer equal to the labors of the writing table, I have withdrawn myself from all letter writing but on my own affairs. as to the book’s falling, it is possible it may not sell as rapidly as if written by Mde Genlis or Hanah  Moore; but while Euclid and Locke hold their ground, this like them will be the elementary book of the science it teaches, and will be in the hands of every one who wishes to become acquainted with it. altho’ I think that two and twenty legislatures & double that number of colleges & academies should devour such a work in an hour, yet time will be necessary for them to know it’s merits & it’s eminence.
          I am making up a box of about 40. vols to be forwarded to you by the stage of which I shall pray immediate dispatch in the binding, there being among them some books of daily and indispensable use. I salute you with friendship & respect
          
            Th: Jefferson
          
         